MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Oct 14 2016, 9:02 am
regarded as precedent or cited before any                                 CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
the defense of res judicata, collateral                                    and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Derick W. Steele                                         Gregory F. Zoeller
Deputy Public Defender                                   Attorney General of Indiana
Kokomo, Indiana
                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Matthew Weeks,                                           October 14, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         34A02-1603-CR-528
        v.                                               Appeal from the Howard Superior
                                                         Court
State of Indiana,                                        The Honorable George A.
Appellee-Plaintiff                                       Hopkins, Judge
                                                         Trial Court Cause No.
                                                         34D04-1507-F1-81



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 34A02-1603-CR-528 | October 14, 2016        Page 1 of 4
[1]   Matthew Weeks appeals the sentence imposed by the trial court after Weeks

      was convicted of Level 2 felony voluntary manslaughter. Weeks argues that the

      sentence is inappropriate in light of the nature of the offense and his character.

      Finding the sentence not inappropriate, we affirm.


                                                     Facts
[2]   On the evening of July 2, 2015, forty-two-year-old Weeks went to William

      Shadle’s residence to make contact with Shadle’s wife, Kandice, with whom

      Weeks was involved in an intimate relationship. Weeks peered through the

      northwest window of Shadle’s home. Shadle, who was seventy-four years old,

      saw Weeks looking through the window and confronted him through the screen

      door.


[3]   Weeks claimed that Shadle opened the screen door and threw hot water on

      him. Weeks, angry, entered the residence through the side door. According to

      Weeks, Shadle confronted him with a knife. Weeks knocked the knife from

      Shadle’s hand and repeatedly struck Shadle in the face, mouth, and ribs,

      knocking Shadle to the ground and rendering him immobile and unresponsive.

      Weeks fled the scene. Witnesses who had observed Weeks enter and then flee

      the residence went to check on the welfare of the occupants. They found

      Shadle unconscious, face-down, in a pool of blood, and called 911. Shadle died

      on July 30, 2015, from the injuries inflicted by Weeks.


[4]   On July 7, 2015, the State charged Weeks with Level 1 felony burglary resulting

      in serious bodily injury. On August 11, 2015, after Shadle’s death, the State

      Court of Appeals of Indiana | Memorandum Decision 34A02-1603-CR-528 | October 14, 2016   Page 2 of 4
      amended the charging information to include a charge of Level 1 felony

      murder. On February 5, 2016, Weeks reached a plea agreement with the State,

      agreeing to plead guilty to Level 2 felony voluntary manslaughter in exchange

      for dismissal of the remaining charges. At the sentencing hearing, which

      occurred the same day, the trial court sentenced Weeks to twenty-eight years

      imprisonment. Weeks now appeals.


                                   Discussion and Decision
[5]   Weeks’s sole argument on appeal is that the sentence imposed by the trial court

      is inappropriate in light of the nature of the offense and his character. Indiana

      Appellate Rule 7(B) provides that this Court may revise a sentence if it is

      inappropriate in light of the nature of the offense and the character of the

      offender. We must “conduct [this] review with substantial deference and give

      ‘due consideration’ to the trial court’s decision—since the ‘principal role of

      [our] review is to attempt to leaven the outliers,’ and not to achieve a perceived

      ‘correct’ sentence . . . .” Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014)

      (quoting Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013)) (internal

      citations omitted).


[6]   Weeks was convicted of one Level 2 felony, meaning that he faced a sentence

      of ten to thirty years imprisonment, with an advisory term of seventeen and

      one-half years. Ind. Code § 35-50-2-4.5. The trial court imposed a sentence of

      twenty-eight years imprisonment.




      Court of Appeals of Indiana | Memorandum Decision 34A02-1603-CR-528 | October 14, 2016   Page 3 of 4
[7]   Turning first to the nature of the offense, Weeks was having an extramarital

      affair with Shadle’s wife and went to Shadle’s residence to find her. When

      Shadle found Weeks staring through the window of his home, he threw hot

      water on Weeks. Rather than retreat, however, Weeks opened the door,

      entered the house, knocked a knife out of Shadle’s hand, and then administered

      a fatal beating to the elderly, unarmed man. Weeks then left Shadle helpless in

      a pool of his own blood. While this offense is not, perhaps, the worst of the

      worst example of voluntary manslaughter, it does demonstrate a chilling

      capacity for violence and disregard for the well-being of others.


[8]   As to Weeks’s character, the significance of his criminal history cannot be

      overstated. Not only does Weeks have prior convictions for neglect of a

      dependent resulting in serious bodily injury, theft, and conversion, but he also

      has a prior conviction for voluntary manslaughter. And at the time he was

      sentenced in this case, he was facing charges for domestic battery, invasion of

      privacy, intimidation, and harassment. He attempted, at sentencing, to blame

      his actions on Kandice, which also reflects extremely poorly on his character.

      It is readily apparent that Weeks is a violent person with no remorse for his

      actions and no respect for the rule of law or his fellow citizens. Therefore, we

      do not find the sentence imposed by the trial court to be inappropriate in light

      of the nature of the offense and Weeks’s character.


[9]   The judgment of the trial court is affirmed.


      May, J., and Crone, J., concur.

      Court of Appeals of Indiana | Memorandum Decision 34A02-1603-CR-528 | October 14, 2016   Page 4 of 4